                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MILAN C. STEWART,

                       Plaintiff,

               v.                                            Case No. 20-cv-1840-bhl

JAY HOWARTH, et al.,

                       Defendants.


                                     DECISION AND ORDER


       Plaintiff Milan Stewart is a prisoner confined at Green Bay Correctional Institution who is

representing himself in this 42 U.S.C. §1983 case. On December 14, 2020, along with his

complaint, Stewart filed a motion for leave to proceed without prepaying the filing fee. That same

day, the clerk’s office mailed Stewart a letter informing him that he had to return, within twenty-

one days, a completed form regarding magistrate judge jurisdiction and a certified copy of his trust

account statement for the six months preceding the filing of his complaint. Dkt. No. 4. The letter

warned Stewart that, “Failure to comply with this requirement may result in the Court’s dismissal

of your case.” Id. (emphasis in original).

       On December 17, 2020, Stewart filed his completed magistrate judge jurisdiction form,

Dkt. No. 5, but he has not filed a certified copy of his trust account statement. More than thirty

days has passed since the clerk’s office informed Stewart of his requirement to provide his trust

account statement and warned him of the consequence for failing to do so. His failure to comply

with that requirement warrants dismissal of his case. Accordingly, the Court will dismiss his case

without prejudice, which means he can refile his case subject to the three-year statute of




          Case 2:20-cv-01840-BHL Filed 01/22/21 Page 1 of 2 Document 7
limitations. If Stewart chooses to refile his complaint and seeks to proceed without prepaying the

filing fee, he must file a certified copy of his trust account statement for the six-month period

preceding the filing of his complaint.

       Finally, the Court will deny Stewart’s motion for a temporary restraining order, in which

he asks to be transferred to a different institution while this case is pending. In light of the

dismissal, Stewart’s request is moot.

       IT IS THEREFORE ORDERED that this case is DISMISSED without prejudice based

on Stewart’s failure to comply with the Court’s filing requirements.

       IT IS FURTHER ORDERED that Stewart’s motion for a temporary restraining order

(Dkt. No. 6) is DENIED.

       Dated at Milwaukee, Wisconsin this 22nd day of January, 2021.

                                             BY THE COURT:


                                             s/ Brett H. Ludwig
                                             BRETT H. LUDWIG
                                             United States District Judge




                                                2

          Case 2:20-cv-01840-BHL Filed 01/22/21 Page 2 of 2 Document 7
